PER CURIAM.
In this juvenile proceeding we reverse the trial court’s adjudication of delinquency for carrying a concealed firearm. There is no evidence that supports a finding of joint control over a firearm. Coley v. State, 393 So.2d 60 (Fla. 3d DCA 1981); Powell v. State, 335 So.2d 304 (Fla. 1st DCA 1976), cert. dismissed 348 So.2d 953 (Fla.1977); Cf. Harris v. State, 307 So.2d 218 (Fla. 3d DCA 1975).
We affirm the adjudication of delinquency and disposition as to the loitering and prowling charge. Hardie v. State, 333 So.2d 13 (Fla.1976); State v. Ecker, 311 So.2d 104 (Fla.1975).
Reversed in part and affirmed in part.